                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Cameron Dopita,                               )
                                              )
               Plaintiff,                     )       ORDER GRANTING MOTION TO
                                              )       STRIKE
       vs.                                    )
                                              )
SM Fencing & Energy Services,                 )
                                              )       Case No. 1:18-cv-223
                                              )
               Defendants.                    )


       Before the court is a “Motion to Strike Punitive Damages from Plaintiff’s Complaint” filed

by defendant on December 4, 2018. (Doc. No. 11). Plaintiff filed a complaint that contains a request

for punitive damages. (Doc. No. 1). Defendant seeks to strike this request pursuant to N.D.C.C. §

32-03.2-11.

       Fed. R. Civ. P. 12(f) empowers the court to “strike from the pleading an insufficient defense

or any redundant, immaterial, impertinent, or scandalous matter.” Although a claim for punitive

damages does not fit neatly into either of these categories, it may nevertheless be subject to a

motion to strike. See Johnson v. Metro. Sewer Dist., 927 F.Supp. 874, 875–76 (E.D. Mo. 1996)

(striking a claim for punitive damages against defendants exempted from the imposition of such

claims); Brown v. Potter, No. 1:04-CV-350, 2005 WL 2090904, at * 5 (W.D. Mich. Aug. 30, 2005)

(“The court may utilize [Fed. R. Civ. P. 12(f)] to strike a claim for damages that is improperly

contained in the plaintiff’s complaint.”); see also Benigno v. Flatley, No. 01-CV-2158, 2002 WL

123360 (E.D Pa. Jan. 29, 2002) (granting in part a motion to strike a claim for punitive damages);

but see Mitchell v. Consol. Freightways Corp. of Del., 757 F. Supp. 1446, 1447 n. 1 (M.D. Fla 1990)

(“[T]his Court held improper use of a motion to strike to attack a punitive damages claim. The

                                                  1
correct device is a motion to dismiss, a procedural difference that is significant precisely because

it determines the scope of review of a Magistrate’s order.”); Prof’l Asset Mgmt, Inc. v. Penn Square

Bank, N.A., 566 F. Supp. 134, 136 (D. Okla. 1983) (“By its own terms, Rule 12(f) only allows the

court to strike insufficient defenses or any redundant, immaterial, or scandalous matter. The

plaintiff’s claim for punitive damages fits into neither category.” (internal citations and quotations

omitted)).

        North Dakota law prohibits a complaint from seeking punitive damages upon commencement

of an action. See N.D.C.C. § 32-03.2-11. It further provides that a punitive damages claim may

only be asserted upon leave of court to allow such an amendment, on a showing by plaintiff “that

there is sufficient evidence to support a finding by the trier of fact that a preponderance of the

evidence proves oppression, fraud, or actual malice.” N.D.C.C. § 32-03.2-11(1). In cases where

its jurisdiction is based upon diversity of citizenship, this court has consistently held that procedural

requirements constitute a substantive right. Scheuller v. Remington Arms Co., LLC, No. 2:11-CV-

108, 2012 WL 2370109, at * 2 (D.N.D. June 6, 2012); McHugh v. Jacobs, 450 F. Supp.2d 1013,

1021 (D.N.D. 2003); Lowell v. Zurich Ins. Co., Civ. No. A3-91-72, 1992 WL 212233, at *3 (D.N.D.

Aug. 20, 1992) (applying North Dakota’s punitive damage statute in a case where jurisdiction was

predicated upon diversity of citizenship). “Under the Erie doctrine, federal courts sitting in diversity

apply state substantive law and federal procedural law.” Gasperini v. Ctr. for Humanities, Inc., 518

U.S. 415, 427 (1996) (citing Erie R. Co. v. Tompkins, 304 U.S. 64 (1938)).

        The court GRANTS defendant’s motion (Doc. No. 11) and ORDERS that all references in

plaintiff’s claim to punitive damages be stricken. To claim punitive damages, plaintiff, must file

a motion for leave to amend its counterclaim.


                                                   2
Dated this 13th day of December, 2018.

                                             /s/ Charles S. Miller, Jr.
                                             Charles S. Miller, Jr., Magistrate Judge
                                             United States District Court




                                         3
